DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4-17 and 19 of US Application No. 16/630,147, filed on 10 January 2020, are currently pending and have been examined. Applicant amended claims 1, 2, 4-17 and 19 and canceled claims 3 and 18 via preliminary amendment, dated 27 February 2020.

Information Disclosure Statement
The Information Disclosure Statement filed on 07 April 2020 has been considered. An initialed copy of form 1449 is enclosed herewith.

Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it is not written in narrative form. Instead, the abstract has been written as a run-on sentence that generally mimics the claim. The abstract should be in narrative form, which should include a series of complete sentences.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 2, 4-17 and 19 are objected to because of the following informalities:  
Claims 1 and 19 recite “Acquiring” and “Estimating” but should recite -- acquiring -- and -- estimating --; 
Claim 1 recites “Method for estimating”, but should recite -- A method for estimating --;  
Claims 2 and 4-13 recite “Method according to” but should recite -- The method according to --; 
Claims 15 and 16 recite “Equipment according to” but should recite -- The equipment according to --; 
Claim 17 recites “System including” but should recite -- A system including --;
Claims 14 and 19 include bullets (e.g., - and o) but should only separate limitations using indentations.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “magnetic measurement unit [for acquiring]” in claims 1, 14 and 19; “inertial measurement unit [for acquiring]” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After reviewing the specification, Examiner has identified the following corresponding structures:
magnetic measurement unit – at least one gradiometer or at least one magnetometer (specification at page 3); 
inertial measurement unit – none.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 14 and 19 recite “at least one component: of the magnetic field and/or of at least one . . .”, “at least one component of the movement” and “at least one component of the equation”. However, neither the claims nor the specification indicate what these components are. Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2, 4-13, 15 and 17 are rejected because they depend from one of claims 1 and 14.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “using at least one component of the equation”. It is not clear how this limitation should be interpreted because Applicant has not described in the specification or the claims what a component of the equation is. Using the normal meaning of component, the limitation could mean that prior art disclosing estimating movement using only one of the variables of the equation (i.e., a component of the equation, such as instantaneous linear velocity) reads on the limitation.  Alternatively, the limitation could mean that prior art disclosing one of the functions (i.e., a component of the equation, such as one of the predetermined functions fn or gn) reads on the limitation.   In another alternative, the limitation could mean that prior art disclosing a single solution for the equation, such as when n=1, reads on the limitation (i.e., n=2 would be another component of the equation). Independent claims 14 and 19 recite substantially similar limitations and are indefinite for the same reason. The remaining claims are also indefinite because they depend from one of claims 1, 14 and 19.
Because Applicant has not described the meaning of “component of the equation”, Examiner will interpret the claim using the normal meaning of component and giving the limitation its broadest reasonable interpretation. Therefore, Examiner interprets the limitations such that prior art disclosing estimating movement using only one of the variables of the equation (i.e., a component of the equation, such as instantaneous linear velocity) reads on the limitation.
Claim 1 is incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 1 recites “acquiring . . . at least one component: of the magnetic field/or of at least one i-th derivative of the magnetic field” in step (a). However, the at least one component of step (a) is not used in the estimation of at least one component of the movement of step (b). This amounts to a gap between steps. Independent claims 14, 17 and 19 recite substantially similar limitation as claim 1 and are rejected for the same reason as claim 1. Claims 2, 4-13, 15 and 16 are also rejected as they depend from claim 1 or 14 but do not fill in the gap between steps (a) and (b).
Claims 2, 6, 7, 9, 11 and 13 provide for a method of for estimating the movement of an object, but it is unclear what method/process applicant is intending to encompass. Phrases recited in the instant claims, such as “the acquisition by each gradiometer” and “acquisition by said magnetometer” (e.g., claim 2) are not active, positive recitations of steps involved in the method/process. It is recommended to amend the claims to recite positive, verbal nouns, e.g. ‘acquiring by each gradiometer’ and ‘acquiring by said magnetometer’. Claims 4, 5 and 12 are also considered indefinite, as they depend from claims 2 and 11.
Independent Claim 17 incorporates the limitations of claim 16 (and claim 14 from which claim 16 depends). However, both of claims 17 and 16 recite “a box”. Multiple recitations of the same feature is confusing. To avoid confusion, it is recommended to write claim 17 without incorporating the limitations of claim 16.  

The claim 13 limitation “inertial measurement unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “[e]stimating, by a data processing unit, at least one component of the movement of said object using at least one component of the equation [equation and variables]”. Estimating may be performed in the human mind and the limitation is a mathematical calculation, both of which are abstract ideas. Independent claims 6 and 14 recite substantially similar limitations.  Therefore, the claims recite abstract ideas and claims 1, 14, 17 and 19 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1, 14, 17 and 19 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “[a]cquiring, by a magnetic measurement unit integral with said object using at least one component; of the magnetic field and/or of at least one i-th derivative of the magnetic field, with [equation]” and “a data processing unit”. Claims 14, 17 and 19 recite substantially similar limitations as claim 1. Gathering data for use in the abstract idea does not integrate the judicial exception into a practical application of that exception. Acquiring a component of the magnetic field or derivative of the magnetic field via sensor, e.g., magnetometer or gradiometer, is merely gathering data. The acquired data is used to estimate movement of an object (i.e., abstract idea). In addition, merely using a computer as a tool to perform an abstract idea does not integrate the judicial exception into a practical application of that exception. The processing unit is recited at a high level of generality and is a generic computing device. Therefore, the processing unit is merely a tool to perform the abstract idea. Therefore, these additional elements do not integrate the judicial exception into a practical application of that exception. Claim 17 also recites the additional element “a mobile terminal or a server suited for communicating with a box”. However, the “box” is merely a case that includes a processing unit and communication means. Specification at page 14. Communication between generic computing devices is a common computing function. The processing unit and communication means are merely a generic computing device performing a common computing function to perform the abstract ideas. Therefore, this additional element of claim 17 does not integrate the judicial exception into a practical application of that exception.   Finally claim 19 also recites the additional element a “non-transitory storage medium readable by a computer equipment having stored thereon instructions for the execution of a method”. This additional element merely describes a generic computer executing a program stored in a memory. The computer is merely a tool to perform the abstract idea. Therefore, this additional element of claim 19 does not integrate the judicial exception into a practical application of that exception. Therefore, claims 1, 14, 17 and 19 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 14, 17 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. In addition, the magnetic measurement unit, e.g., magnetometer and/or gradiometer, used to acquire information of a magnetic field is well-understood, routine and conventional activities previously known to the industry. With respect to claim 17, receiving or transmitting data over a network, i.e., communication between two computing devices such as the mobile device and “box” is a generic computing function, which does not amount to significantly more than the judicial exception. Therefore, these additional elements do not amount to significantly more than the judicial exception
Based on the above analysis, claims 1, 14, 17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 2 further defines the magnetic measurement unit as a gradiometer but does not recite new additional elements. The gradiometer is merely gathering data to be used in the abstract idea. Therefore, this limitation still does not integrate the judicial exception into a practical application of that exception. In addition, as noted by Applicant in the Specification at page 7, using a gradiometer to acquire the recited information is known to those skilled in the art. Therefore, claim 2 also does not amount to significantly more than the judicial exception.

Claim 4 further defines the magnetic measurement unit as a gradiometer or magnetometer. The gradiometer or magnetometer is merely gathering data to be used in the abstract idea. Therefore, this limitation still does not integrate the judicial exception into a practical application of that exception. In addition, the gradiometer or magnetometer is being used to perform its normal function known in the art. Therefore, claim 4 also does not amount to significantly more than the judicial exception.

Claim 5 recites the additional element “wherein the magnetic measurement unit is constituted of a plurality of gradiometers or magnetometers organised into triaxes, each triaxis being associated with a spatial position”. However, the plurality of gradiometers or magnetometers is still merely gathering data to be used in the abstract idea. Therefore, this limitation still does not integrate the judicial exception into a practical application of that exception. In addition, organizing a plurality of sensors in a triaxis arrangement is well-understood, routine and conventional activities previously known to the industry. See Petit et al. (EP 2541199, “Petit”) at ¶ [0027]. Therefore, claim 5 also does not amount to significantly more than the judicial exception.

Claim 6 further defines the function of the gradiometer. The gradiometer is still merely gathering data to be used in the abstract idea. Therefore, this limitation still does not integrate the judicial exception into a practical application of that exception. In addition, as noted by Applicant in the Specification at page 7, using a gradiometer to acquire the recited information is known to those skilled in the art. Therefore, claim 6 also does not amount to significantly more than the judicial exception.

Claims 7 and 8 further define the abstract idea and additional element of claim 1 but do not recite any new additional elements. Therefore, this limitation does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 9 recites “wherein at least one relationship between components of the equation [equation removed] is determined at step (b) by application of the local version of at least one Maxwell equation to the components of the n-th derivative of the magnetic field”. Determining the relationship by applying a Maxwell equation to components may be performed in the human mind. Therefore, this element is an abstract idea. The claim does not recite any new additional elements. Therefore, this limitation does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 10 further defines the previously identified abstract idea but does not recite any new additional elements. Therefore, this limitation does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 11 further defines the abstract idea of claim 1. However, the abstract idea may still be performed in the human mind and the limitation is a mathematical calculation, both of which are abstract ideas. The claim does not recite any new additional elements. Therefore, this limitation does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 12 further defines the abstract idea of claim 11. However, the abstract idea may still be performed in the human mind and the limitation is a mathematical calculation, both of which are abstract ideas. The claim does not recite any new additional elements. Therefore, this limitation does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 13 recites the additional element “wherein step (a) further includes the acquisition, by an inertial measurement unit integral with said object, at least one component of the angular velocity”. Gathering data for use in the abstract idea does not integrate the judicial exception into a practical application of that exception. Acquiring angular velocity via sensor, e.g., IMU, is merely gathering data. Further, the IMU is being used to perform its ordinary function as is well-understood, routine and conventional activities previously known to the industry. Therefore, this limitation does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 15 recites the additional element “a box including the magnetic measurement unit”. However, the “box” is merely a case that includes a processing unit and communication means. In other words, Specification at page 14. The processing unit and communication means are merely a generic computing device performing a common computing function to perform the abstract ideas. Therefore, this additional element does not integrate the judicial exception into a practical application of that exception. A magnetic measurement unit being integrated into a generic computing device is well-understood, routine and conventional activities previously known to the industry. Therefore, this limitation does not amount to significantly more than the judicial exception.

Claim 16 recites the additional element “a mobile terminal or a server suited for communicating with a box including the magnetic measuring unit”. However, the “box” is merely a case that includes a processing unit and communication means. Specification at page 14. Communication between generic computing devices is a common computing function. The processing unit and communication means are merely a generic computing device performing a generic computing function to perform the abstract ideas. Therefore, this additional element does not integrate the judicial exception into a practical application of that exception. In addition, a magnetic measurement unit being integrated into a generic computing device is well-understood, routine and conventional activities previously known to the industry. Therefore, this limitation does not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 13, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petit et al. (EP 2541199, “Petit”).

Regarding claims 1, 14 and 19, Petit discloses a device and method for estimating a velocity vector and teaches:
(a) [a]cquiring, by a magnetic measurement unit integral with said object (magnetometers 15 – see at least ¶ [0036]), at least one component: 
of the magnetic field and/or (magnetic field is determined – see at least ¶ [0040])
of at least one i-th derivative of the magnetic field, with [relationship removed] at the magnetic measurement unit (spatial gradient of the magnetic field is computed – see at least ¶ [0041]); 
(b) [e]stimating, by a data processing unit (computer 20 – see at least ¶ [0036]), at least one component of the movement of said object using at least one component of the equation [equation removed], where ΛnB is an n-th derivative of the magnetic field, Ω the instantaneous angular velocity, V the instantaneous linear velocity, and fn and gn predetermined functions (instantaneous speed of rotation vector is determined – see at least ¶ [0040]; speed vector is estimated using the instantaneous speed of rotation vector – see at least ¶ [0041]; i.e., component of movement = speed vector and component of the equation = instantaneous speed of rotation vector).

Regarding claim 2, Petit further teaches:
wherein the magnetic measurement unit includes at least one gradiometer, such that step (a) includes the acquisition by each gradiometer integral with said object of a component of at least one i-th derivative of the magnetic field at the gradiometer; and/or wherein the magnetic measurement unit includes at least one magnetometer (magnetometers 15 – see at least ¶ [0036]), such that step (a) includes the acquisition by said magnetometer integral with said object of a component of the magnetic field at the magnetometer (magnetometers 15 fixed to spacecraft measure magnetic field vector – see at least ¶ [0024]).

Regarding claim 4, Petit further teaches:
wherein the magnetic measurement unit only includes gradiometers or only magnetometers (magnetometers 15 – see at least ¶ [0036]).

Regarding claim 5, Petit further teaches:
wherein the magnetic measurement unit is constituted of a plurality of gradiometers or magnetometers organised into triaxes, each triaxis being associated with a spatial position (magnetometers are spatially spaced to measure magnetic field vector along 3 axis – see at least ¶ [0024]; triaxial magnetometers – see at least ¶ [0027]).

Regarding claim 13, Petit further teaches:
wherein step (a) further includes the acquisition, by an inertial measurement unit integral with said object, at least one component of the angular velocity Ω (instantaneous speed of rotation vector is determined from measurements made by gyrometer 9 – see at least ¶ [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Petit in view of Townsend et al. (US 2003/0158699 A1, “Townsend”).

Regarding claim 15, Petit fails to teach but Townsend discloses an orientation sensor having three magnetometers and teaches:
a box including the magnetic measurement unit (protective housing 21 for protecting circuitry, which include magnetometers 13, 14, 15 – see at least Figs. 1 and 2 and ¶ [0024]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for estimating a velocity vector of Petit to provide a box, as taught by Townsend, to protect the sensors and circuitry (Townsend at ¶ [0024]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Petit in view of Perttunen et al. (US 2014/0320121 A1, “Perttunen”).

Regarding claim 16, Petit fails to teach but Perttunen discloses measurements of earth’s magnetic field indoors and teaches:
a mobile terminal or a server, suited for communicating with a box including the magnetic measurement unit (MA 400 transmits MEF measurement results to database entity 500, which may then determine location and/or path estimates of MA 400 – see at least Fig. 6 and ¶ [0044]; positioning device, i.e., MA 400, includes magnetometer – see at least ¶ [0025]; i.e., mobile terminal/server = database entity 500 and box = MA 400).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for estimating a velocity vector of Petit to provide a mobile terminal/server suited for communication with a box, as taught by Perttunen, to accommodate large amounts of data (Perttunen at ¶ [0027]).

Regarding claim 17, Perttunen further teaches:
at least one connected box (MA 400 transmits MEF measurement results to database entity 500, which may then determine location and/or path estimates of MA 400 – see at least Fig. 6 and ¶ [0044]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for estimating a velocity vector of Petit to provide a connected box, as further taught by Perttunen, to accommodate large amounts of data (Perttunen at ¶ [0027]).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 13-17 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 3, 14 and 17 of copending Application No. 16/632,288 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claims of the instant application are disclosed by copending Application No. 16/632,288.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/630,157 Claim
Corresponding copending claims
1
1 + 3
13
1 + 5
14
1 + 3
15
1 + 13
16
1 + 14
17
1 + 14
19
17 + 3



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666